Case 1:19-cv-24300-MGC Document 20 Entered on FLSD Docket 11/12/2019 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                     CASE NO.: 1:19-CV-24300-MGC

  IBALDO ARENCIBIA,

          Plaintiff,

  vs.

  AGA SERVICE COMPANY d/b/a
  ALLIANZ GLOBAL ASSISTANCE,
  a Foreign For-Profit Corporation;
  AMERICAN AIRLINES, INC.,
  a Foreign For-Profit Corporation; and
  JEFFERSON INSURANCE COMPANY,
  a Foreign For-Profit Corporation,

          Defendants.
                                                      /


                            DEFENDANT AMERICAN AIRLINES, INC.’S
                               NOTICE OF STRIKING ECF NO. 17

          Pursuant to directions from the Clerk, Defendant American Airlines, Inc., by and through

  undersigned counsel, hereby strikes its Notice of Appearance [ECF No. 17] due to a filing error.



  Dated: November 12, 2019                                     Respectfully submitted,

                                                               s/ Humberto H. Ocariz
                                                                 Humberto H. Ocariz
                                                                 Florida Bar No.: 740860
                                                                 Email: hocariz@shb.com
                                                                 SHOOK, HARDY & BACON L.L.P.
                                                                 Miami Center, Suite 3200
                                                                 201 South Biscayne Boulevard
                                                                 Miami, Florida 33131
                                                                 Telephone: 305.358.5171
                                                                 Facsimile: 305.358.7470


                                         Shook, Hardy & Bacon L.L.P.
            Miami Center, Suite 3200 | 201 S. Biscayne Blvd. | Miami, Florida 33131-4332 | t 305.358.5171
  4834-3258-7692 v1
